NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            IN RE: MH2021-008085

                            No. 1 CA-MH 21-0081
                              FILED 6-21-2022


           Appeal from the Superior Court in Maricopa County
                          No. MH2021-008085
            The Honorable Christian Bell, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Joseph Branco
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant
                          IN RE; MH 2021-008085
                           Decision of the Court


                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Brian Y. Furuya joined.


P E R K I N S, Judge:

¶1           A.H. appeals the superior court’s order committing him to
involuntary treatment and argues the record lacks sufficient evidence to
support the order. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            “We view the facts in a light most favorable to upholding the
court’s ruling.” In re MH2009-002120, 225 Ariz. 284, 290, ¶ 17 (App. 2010).

¶3            In October 2021, A.H.’s mother (“Mother”) applied for an
involuntary evaluation of A.H. at an urgent psychiatric care center. Among
other concerns, her application stated A.H. is a diagnosed schizophrenic
who refuses to take his medication and uses marijuana. Her application also
stated A.H. “has threatened harm to family if [they] don’t leave him alone,”
and A.H. does not eat, sleep, or bathe. Mother also shared that A.H. once
reported to a hospital that his bones turned into Jell-O. The psychiatric care
center then petitioned the superior court for a court-ordered evaluation,
which the court granted.

¶4            Drs. Marie Roy Babbitt and Kevin Yang performed the court-
ordered evaluations, and both completed affidavits for the subsequent
petition for court-ordered treatment. In her affidavit, Babbitt noted that
despite A.H. being currently “alert and oriented to person, place, and time,”
he “has a history of paranoia, insomnia, disorganization, hallucinations,
and poor self-care.” Babbitt observed that A.H. appeared “mildly anxious
and disorganized” and although cooperative with the interview, he
repeatedly refused voluntary treatment and was “unable to make an
informed decision” about treatment. Babbitt included numerous quotes to
highlight A.H.’s hallucinations, such as, “I have a virus in my mouth and
it’s going to eat me if I eat that food,” and, “I want to go to a different
world.” A.H. also shared the following anecdote with Babbitt in response
to a question about Mother’s concerns:

       Something else new she thought was crazy, was that I gave
       her two scenarios. It was just something we could talk about,


                                      2
                          IN RE; MH 2021-008085
                           Decision of the Court

       if you could either end up on Mars or have your eyes and ears
       and head tampered with, which would be worse? Even if that
       happened, you could still have peace of mind. It’s the same
       situation, you can’t move around. You just need peace of
       mind. Me being 19 years old, I could cope and deal with it,
       but a baby wouldn’t know how to deal with it. The baby
       learns by socializing and playing with dolls. I’m just being
       prepared so the baby is ready. It’s literally something people
       could think about.

¶5           Babbitt concluded A.H. suffers from “(Probable Diagnosis)
Unspecified Schizophrenia Spectrum and Other Psychotic Disorder (F29).”

¶6             Yang shared many of Babbitt’s concerns and in his affidavit,
he repeated A.H.’s history of paranoia, insomnia, disorganization,
hallucinations, and lack of self-care. Yang noted “[A.H.] was comfortable
with conducting this interview in English and was competent in English.”
A.H. admitted using marijuana “once in a blue moon,” but Yang ruled out
substance abuse as the sole cause of A.H.’s condition. Yang found, “[A.H.]
has no insight and as a result has moderately impaired judgment.” A.H.
denied having a history of mental illness and described the petition’s
allegations as either untrue or out of context. A.H.’s denials
notwithstanding, Yang wrote A.H. “has also been religiously preoccupied,
has felt that he has been dying from foods he eats and has gone to hospitals
stating that his bones have been turned into Jell-O.”

¶7            Both doctors found A.H.’s schizophrenia clouded his
judgment and increased his risk of harming himself or others. They also
agreed that A.H.’s inability to make informed treatment decisions
necessitated court-ordered treatment.

¶8             During the hearing on the petition, A.H., two of his sisters,
Mother, and both doctors testified. Mother recalled instances when she saw
A.H. talking to himself and not making sense. She testified that she sent
A.H. to rehab in Somalia for six months, hoping his symptoms would abate
when he stopped smoking marijuana. A.H.’s older sister testified that “he’s
hearing voices” and affirmed A.H. struggled with completing his activities
of daily living. She also saw him talk to a lamp. A.H.’s younger sister
testified that A.H. would stare blankly, talk to himself, and struggle to hold
a conversation. Babbitt and Yang’s direct testimonies confirmed and
reiterated their affidavits’ conclusions. Babbitt updated her diagnosis from
probable to definite schizophrenia.




                                      3
                           IN RE; MH 2021-008085
                            Decision of the Court

¶9             A.H. testified in fluent English, reiterating his belief that he is
not sick and that he does not need medication because he did not “want it
to alter [his] mind.” A.H. stated he immigrated to the United States at age
six and attended American schools. A.H. was unable to articulate the
differences between Somali and American cultures beyond mere
generalizations, e.g., that “[Somalis] are more quiet,” or that “[Somali and
American English] are two different languages.”

¶10           The superior court ordered A.H. to undergo a treatment
program of no more than 365 days, with no more than 180 of those being
inpatient. A.H. timely appealed, and we have jurisdiction under
A.R.S. § 36-546.01 and A.R.S. § 12-2101(A)(10).

                                DISCUSSION

¶11            A.H. asks us to vacate the superior court’s order because the
doctors’ evaluations failed to properly consider his “different linguistic,
socioeconomic, and cultural background.” See A.R.S. § 36-501(12)(a)
(evaluations must include considerations of “identity, biography and
medical, psychological and social conditions”). He contends the affidavits
are facially insufficient because the doctors based their conclusions solely
on their observations without also studying this necessary information.

¶12           Governmental power to involuntarily commit an ordinary
citizen to confined treatment in a mental hospital implicates a “massive
curtailment of liberty” as well as the potential for “adverse social
consequences,” thus requiring adequate due process protections. Vitek v.
Jones, 445 U.S. 480, 491–92 (1980) (citations omitted). We do not review this
application of Arizona’s process lightly.

¶13           A court shall order an individual to undergo involuntary
treatment if it finds, by clear and convincing evidence, the individual is
acutely or persistently disabled due to mental illness. See A.R.S. § 36-540(A).
We will affirm an involuntary treatment order supported by substantial
evidence and will not set aside the superior court’s findings unless they are
clearly erroneous. In re Appeal in Pima Cnty. Mental Health Serv. Action No.
MH-1140-6-93, 176 Ariz. 565, 566 (App. 1993).

¶14           Two evaluating doctors must separately: (1) conduct an
evaluation, § 36-501(12); (2) explain the evaluation in an affidavit, § 36-
533(B); and (3) if requested by either party, testify about the evaluation and
diagnosis process at the court-ordered treatment hearing, § 36-539(B). We
independently review whether a doctor’s affidavit is legally sufficient. In re
MH2011-000914, 229 Ariz. 312, 314, ¶ 7 (App. 2012). A “defective affidavit”


                                        4
                           IN RE; MH 2021-008085
                            Decision of the Court

can be cured through supplemental testimony. See In re MH2007-001236,
220 Ariz. 160, 167, ¶ 20 (App. 2008). The doctors’ testimonies must be to a
reasonable degree of medical certainty or probability to prove the elements
for involuntary treatment. Id. at 169, ¶ 29.

¶15           Both doctors here conducted evaluations, explained their
evaluations in affidavits, and testified about their evaluations. The doctors’
evaluations, affidavits, and testimonies taken together reflected their
consideration of the statutory factors. See A.R.S. §§ 36-501(12), -36-533, -36-
539. Both doctors confirmed they read and relied on the allegations in
Mother’s application in making their diagnoses. Therein, Mother described
A.H. as “religiously preoccupied,” and highlighted his failure to maintain
personal hygiene and his refusal to acknowledge his need for help. Yang
listened to the family’s testimonies before testifying and thus had
additional information about A.H.’s background and social conditions
when he testified to his conclusions.

¶16           A.H. appears to contend that his cultural and linguistic
background explain his behavior rather than his mental illness diagnoses.
But Mother and his sisters share his cultural background and yet found his
behavior sufficiently concerning to pursue and support court-ordered
treatment. Assuming, without deciding, that the affidavits insufficiently
considered A.H.’s background, both doctors sufficiently supplemented any
deficiency through testimony. The record contains substantial evidence to
support the superior court’s order.

                                CONCLUSION

¶17           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          5